Citation Nr: 1419802	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  06-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected bilateral pes planus disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran served on active military duty from December 1973 to February 1974. 

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO continued a 10 percent disability rating assigned to the service connected bilateral pes planus.  The Veteran appealed the 10 percent disability rating to the above-cited disability to the Board. 

In a July 2011 decision, the Board denied entitlement to an increased rating in excess of 10 percent for bilateral pes planus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a memorandum decision, vacating and remanding the appeal to the Board.  The appeal was returned to the Board for action consistent with the March 2013 memorandum decision.  In August 2013, the Board remanded the claim to have the RO schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral pes planus.  The matter has returned to the Board for appellate consideration.  

The issue of entitlement to entitlement to paragraph 30 benefits for residuals of  right foot surgery (Achilles tendon and peroneal tendon repair) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See VA Form 21-0820, Report of General Information, dated in December 2013).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

Pursuant to the Board's August 2013 remand directives, the RO scheduled the Veteran for a VA examination to determine the current severity of his bilateral pes planus.  The RO scheduled the Veteran for a VA examination in mid-September 2013.  The Veteran failed to report for the examination.  VA Forms 21-0820, Reports of Information, dated in September and October 2013, as well as the Veteran's representative's October 2013 letter to VA, collectively reflect that the Veteran had requested that his September 2013 VA examination be rescheduled.  He explained that he was unable to receive prior notification of the September 2013 VA examination due to lack of transportation to his post office box.  

The Board further notes that a December 2013 letter from the Board to the Veteran to that address was returned as undeliverable by the United States Post Office.  This address is the same one that is currently in the Board's Veterans Appeals Control and Locator System (VACOLS).  Given the return of the Board's December 2013 letter to the Veteran, it now remains unclear to the Board if VA has his current address on record. 

Reference is also made to the Veteran's report that he underwent surgery at Providence Hospital for a right foot disability in November 2013.  See VA Form 21-0820, dated December 2013.  The surgery was to repair the Achilles and peroneal tendons of the right foot.  Nevertheless, as the Veteran is seeking a higher rating for his bilateral pes planus, the records related to the surgery may be relevant to the appeal and should be requested.

In view of the foregoing, the Board finds that the Veteran should be provided another opportunity to report for a VA examination by an appropriate physician in conjunction with his increased evaluation claim.  Notification of the scheduled examination should include, if possible, contacting the Veteran via his cell phone number.  The Veteran's representative provided the Veteran's current cell phone number to VA in the February 2014 written argument to the Board.  (See Veteran's representative's February 2014 written argument to the Board, page (pg.) ADD)).  The Board notes that the phone number provided by the Veteran's representative in February 2014 is not the same as that listed in the Board's VACOLS.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's accredited representative for any information it has pertaining to the Veteran's current address.  The agency of original jurisdiction (AOJ) must document all action it takes to verify the Veteran's address. 

2.  After obtaining the appropriate release of records, requests records from Providence Hospital, Southfield, MI, pertaining to the Veteran's November 2013 right foot surgery.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected bilateral pes planus.  To the extent possible the AOJ should attempt to notify the Veteran of the examination via a letter sent to his current mailing address and by contacting via the telephone number he has provided.  A copy of the examination notification letter and any Report of Contact made with the Veteran should be associated with the Veteran's Veterans Benefits Management system (VBMS) paperless electronic claims file.  

All appropriate testing, including range of motion testing, should be performed and a complete rationale should be provided for any opinion given. The examiner should specifically identify any additional functional loss due to pain, painful motion, incoordination, weakness, and/or fatigability. 

The examiner must comment on whether the Veteran experiences any additional functional limitation due to pain during a flare up.  Any loss of function during a flare up should be quantified, if possible. Further, if relevant to the circumstances of the examination, the examiner should consider the masking effects of any medication that the Veteran may have taken prior to the examination.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing all appropriate development, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claim of entitlement to an increased disability rating in excess of 10 percent for service-connected bilateral pes planus disability. 

If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case, mailed to the Veteran's last-known address, and be given an opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

